Mr. Justice Leech delivered the opinion of the court: The claimant, Marion C. Hayes, represents that he is a member of the Educational Department of the Northern Illinois State Teachers College, and that he assisted the physical director in coaching the football team, at the request of the president of the college. The claimant represents that he has served the college as a teacher since September, 1926, and he assisted the football coach for more than three weeks. That on October 8th, while in the discharge of his duties on the football field he suffered a compound fracture of the clavicle and was, at the time, instructing some of the football squad in the throwing and receiving of forward passes. That during the course of his instruction of the football team he fell on his left shoulder incurring a compound fracture of the left clavicle. He was immediately taken to the office of Dr. Gr. H. Joost of DeKalb, Illinois, he attending to his injury. The broken bones did not grow together so after two weeks Dr. Joost put a valpeau bandage on the left shoulder and assured him repeatedly that the clavicle would be in good condition. After five weeks of suffering, X-rays showed that the clavicle was not knitting and that he was advised by Dr. Joost to go to Dr. A. H.' Conley, 4100 West Madison Street, Chicago, Illinois. Dr. Conley set the broken bones and compelled him to go to bed with a “salt bag” between his shoulder-blades and in such position he remained for sixteen days. The claimant was compelled, by reason of his injury to go to the University Hospital in Chicago, under the care of Dr. Conley and to make numerous trips to Chicago to see the doctor. ’ Proof shows that the claimant is still suffering-pain from the clavicle which is broken and has not completely recovered the use of Jiis left arm and shoulder. The claimant attaches to his declaration as exhibits the hospital bill and physician bills amounting to the sum of $392.20. The payment of the claim is recommended by Dr. A. N. Shelton, Director of Registration and Education and also by the Attorney General. We, therefore, award the claimant the sum of $392.20.